Name: Commission Regulation (EC) NoÃ 1019/2009 of 28Ã October 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Pouligny-Saint-Pierre (PDO))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 29.10.2009 EN Official Journal of the European Union L 282/3 COMMISSION REGULATION (EC) No 1019/2009 of 28 October 2009 approving minor amendments to the specification of a name registered in the register of protected designations of origin and protected geographical indications (Pouligny-Saint-Pierre (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 (1) on the protection of geographical indications and designations of origin for agricultural products and foodstuffs, and in particular the second sentence of Article 9(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 9(1) and by virtue of Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Frances application for approval of an amendment to details of the specification for the protected designation of origin Pouligny-Saint-Pierre, registered under Commission Regulation (EC) No 1107/96 (2). (2) The purpose of the application is to amend the specification by stipulating the conditions for using treatments and additives to the milk and for the production of Pouligny-Saint-Pierre. These practices ensure that the essential characteristics of the name are maintained. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure set out in Articles 5, 6 and 7 of the aforementioned Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Pouligny-Saint-Pierre is hereby amended in accordance with Annex I to this Regulation. Article 2 A consolidated summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. ANNEX I The specification for the protected designation of origin Pouligny-Saint-Pierre is amended as follows: Method of production The following provisions are to be added to point 5 of the specifications regarding the production method: ( ¦) Renneting must be carried out using rennet only. The milk must not be concentrated by partially removing the watery part before coagulation. ( ¦) The dairy raw materials, partly finished products and fresh cheese may not be conserved by keeping them at below zero centigrade. In addition to the dairy raw materials, the only ingredients or production aids or additives authorised in the milk during production are rennet, innocuous bacterial cultures, yeasts, moulds and salt. ( ¦) Fresh cheese and cheese undergoing the maturing process may not be conserved under a modified atmosphere. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs POULIGNY-SAINT-PIERRE EC No: FR-PDO-0117-0128/29.3.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name: Institut national de lorigine et de la qualitÃ © Address: 51 rue dAnjou, 75008 Paris, FRANCE Tel. +33 153898000 Fax +33 153898060 E-mail: info@inao.gouv.fr 2. Group Name: Syndicat des producteurs de Pouligny-Saint-Pierre Address: Maison de lagriculture, 65 avenue Gambetta, 36300 Le Blanc, FRANCE Tel. +33 254375213 Fax +33 254370421 E-mail: syndicataocpouligny@tele2.fr Composition: Producers/processors (X) Others ( ) 3. Type of product Class 1.3. Cheeses 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Pouligny-Saint-Pierre 4.2. Description Full-fat slightly salted and uncooked soft goats cheese, with surface mould, in the form of a frustum of pyramid with a square base. The cheese has a dry-matter fat content of 45 %, which must be at least 90 grams per cheese. 4.3. Geographical area 22 municipalities in the dÃ ©partement of Indre: Cantons of Blanc and Tournon-Saint-Martin: all municipalities Canton of BÃ ©lÃ ¢bre: municipalities of MauviÃ ¨res and Saint-Hilaire-sur-BÃ ©naize Canton of MÃ ©ziÃ ¨res-en-Brenne: municipality of Azay-le-Ferron 4.4. Proof of origin Every milk producer, processing plant and maturing plant fills in a declaration of aptitude, which is registered with the INAO and enables it to identify all operators involved. All operators must ensure that the INAO has access to their registers and any documents required for checking the origin, quality and production conditions of the milk and cheese. As part of the checks carried out on the characteristics of the product to which the designation of origin refers, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. 4.5. Method of production The milk must be produced, and the cheese produced and matured within the geographical area. The cheese is obtained using primarily lactic coagulation with the addition of a small amount of rennet. The curd stays in moulds for 24 to 36 hours before being removed and salt added. The maturing process lasts for at least 10 days. 4.6. Link This Touraine goats cheese has been distinct from those in neighbouring regions since the 18th century, having adopted an original shape, which, according to tradition, is modelled on that of the Pouligny church tower. It very quickly became renowned for its authenticity, something which was confirmed when it was awarded a prize in the 1901 Paris competition. At a very early stage, the producers' group took steps to maintain the specific nature of the cheese, and in 1976 achieved recognition in the form of designation of origin status being granted. The area in question enjoys reliable conditions with regard to climate (warmer and drier weather than in surrounding areas), geology (low quality soil with a high clay and sand content) and flora which encourages the rearing of goats and has therefore resulted in the traditional production of this cheese. 4.7. Inspection body Name: Institut national de lorigine et de la qualitÃ © (INAO) Address: 51 rue dAnjou, 75008 Paris, FRANCE Tel. + 33 153898000 Fax + 33 153898060 E-mail: info@inao.gouv.fr The Institut National des Appellations dOrigine is a public administrative body with legal personality and reports to the French Ministry of Agriculture. It is responsible for monitoring the production conditions for products with a designation of origin. Name: Direction gÃ ©nÃ ©rale de la concurrence, de la consommation et de la rÃ ©pression des fraudes (DGCCRF) Address: 59, boulevard Vincent Auriol, 75703 Paris CÃ ©dex 13, FRANCE Tel. +33 144871717 Fax +33 144973037 The DGCCRF is a department of the French Ministry of the Economy, Finance and Industry. 4.8. Labelling The labelling for the cheese must contain the name of the designation of origin (Pouligny-Saint-Pierre) in characters at least two-thirds the size of the largest characters on the label.